Citation Nr: 1426366	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee infrapatellar tendonitis.

2.  Entitlement to an increased rating in excess of 10 percent for left knee infrapatellar tendonitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1971 to April 1975.

The appeal to the Board of Veterans' Appeals (Board) arises from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran's claim was subsequently transferred to the RO in Detroit, Michigan.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a May 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral knee disabilities are more severe than reflected by his current disability ratings.  The Veteran also contends that he is unable to obtain gainful employment due to his service-connected knee disabilities.  

The Board notes that the Veteran was last afforded a VA examination to assess the severity of his knee disabilities in January 2009, over 5 years ago.  The Board finds that although the Veteran mistakenly stated that he was last evaluated in 2005, his June 2011 statement suggest that his service-connected knee disabilities have worsened since his last VA examination.  As such, the Veteran should be afforded a new VA examination to determine the current severity of his bilateral knee disabilities and the impact of his service-connected bilateral knee disabilities on his ability to obtain gainful employment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, the Veteran reported on his June 2011 statement that he has been working from home for the prior two years.  However, it is unclear from the record whether the Veteran was referring to self-employment or work of a different nature.  Therefore, on remand the Veteran should be asked to submit information about the nature of the work he does at home and information about any income he generates from that work.

Finally, in a January 2009 statement, the Veteran reported that he has been receiving ongoing treatment for his disabilities at the VA since at least 2008.  As such, on remand, all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his bilateral knee disabilities.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain all VA treatment records dated from January 2008 to the present.  

2. The RO should request that the Veteran clarify the nature of the work he does at home and provide financial information including verification of income or any other income information that would suggest whether or not the Veteran is currently engaged in more than marginal employment.  Attempts to obtain this verification should be documented in the claims file.

3. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his service connected bilateral knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner is also directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected bilateral knee disabilities.  

The medical opinion must address whether the Veteran's service-connected bilateral knee disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected bilateral knee disabilities must be considered in the opinion.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4. The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  

5. The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

6. After the development above has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period of time of which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



